Citation Nr: 0700982	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for human immunodeficiency virus (HIV) 
infection has been received.

2.  Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD) 
and depression, to include as secondary to HIV infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had verified active military service from 
November 1983 to April 1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which declined to reopen the veteran's 
claim for service connection for HIV infection on the grounds 
that new and material evidence had not been received and also 
denied service connection for major depression as secondary 
to HIV infection.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on her part, is required.

 
REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted, 
even though such action will, regrettably, further delay a 
final decision on each claim on appeal.

With respect to the issue of whether new and material 
evidence has been presented to reopen the claim for service 
connection for HIV infection, the Board notes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty to 
assist notice under the Veterans Claims Assistance Act of 
2000 (VCAA) which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  In addition, the Court held 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The notice letters 
which were previously provided in this case do not meet these 
requirements.  In particular, the letters did not specify the 
particular element which was found insufficient in the 
previous decisions denying the claim.

The veteran's assertions that she was assaulted during 
"active duty" Army National Guard service resulting in her 
HIV infection, sometime between April 1987 and June 1987, 
appears to be a reference to a period of active duty for 
training, or ACDUTRA.   The Board notes that a June 1987 
letter from the Fort Hamilton medical section reflects that a 
military entrance examination revealed that the veteran had 
the HIV antibody, so she was determined medically unqualified 
for military service.  However, a February 1989 record 
reflects that the veteran was discharged from the Army Ready 
Reserves.  In light of the above, the Board finds that the RO 
should contact the NPRC and other appropriate federal 
depositories in an attempt to obtain any service records 
related to Army National Guard service, and to verify the 
dates of such service, to include any periods of active duty, 
ACDUTRA and INACDUTRA.  In addition, the RO should request 
all service medical records for active duty, ACDUTRA, and 
INACDUTRA, to specifically request the military medical 
examination report referenced in the June 1987 letter from 
the Fort Hamilton medical section. 

The record also reveals that the veteran is in receipt of 
Supplemental Security Income (SSI).  VA has a duty to obtain 
Social Security Administration (SSA) records when it has 
actual notice that the veteran was receiving SSA benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  The RO should obtain the veteran's 
notice of award of SSI benefits, and if the award is based on 
disability, the RO should obtain a copy of the medical 
records upon which the award was based. 

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

During the course of the appeal the veteran submitted several 
VA 21-2142 forms.  The RO informed her that the forms were 
not properly filled out.  The veteran made the necessary 
changes and then the RO informed her that the authorizations 
had expired and that she need to resubmit authorizations.  
The veteran has not responded.  Therefore, the identified 
records have not been obtained.  The veteran should be 
informed once again of the necessity to submit proper 
authorization forms.

Finally with regard to the matter of service connection for a 
psychiatric condition, to include PTSD and major depression, 
to include as secondary to HIV infection, because the 
resolution of the claim discussed above could potentially 
impact the adjudication of this issue, these claims are 
inextricably intertwined and must be remanded together for 
the development discussed below.  Harris v Derwinski, 1 Vet. 
App. 80 (1991).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
notice letter which is consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The notice letter must 
describe the information and evidence not 
of record that is necessary to 
substantiate the claim to reopen the 
previously disallowed service connection.  
The notice letter should inform the 
veteran about the information and 
evidence that VA will seek to provide; 
the information and evidence the veteran 
is expected to provide; and the notice 
letter should request or tell the veteran 
to provide any evidence in the veteran's 
possession that pertains to the claim.

To satisfy the notice requirements 
pursuant to Kent for the previously 
disallowed service connection claim, the 
notice letter must state the bases for 
the denial in the prior decision and 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The veteran should also 
be provided with notice of the elements 
necessary to establish the underlying 
claim of service connection.

2.  Inform the veteran of the need to 
resubmit VA Forms 21-2142 concerning 
treatment for the claimed disabilities.

3.  The RO must contact the appropriate 
service department offices and all 
appropriate U.S. Army personal and 
medical records repositories (including 
the NPRC, the Adjutant General of New 
York; the Army Reserve unit at Fort 
Hamilton, New York; and the Army Reserve 
Unit at Fort Huachua, Arizona) and obtain 
documentation which sets forth the exact 
dates of the appellant's service, 
including all periods of active duty, 
ACDUTRA, and INACDUTRA.

The RO should also request all service 
medical records for active duty, ACDUTRA, 
and INACDUTRA, to specifically request 
the military medical examination report 
referenced in the June 1987 letter from 
the Fort Hamilton medical section, noted 
above. 

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

4.  The RO should obtain the notice of 
the veteran's award of SSI benefits, and 
a copy of any medical records upon which 
such award was based.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence and legal authority.

7.  If either claim is adverse to the 
veteran, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered (to specifically 
include citation to and discussion of the 
former version of 38 C.F.R. § 3.156(a) 
applicable to claims to reopen filed 
prior to August 29, 2001), as well as 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


